Exhibit 10.3

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”), dated April 9, 2012, is
entered into between Michael P. Mogul (“Executive”) and DJO Global, Inc.
(“Company”).

WHEREAS, Executive and the Company are parties to that certain Employment
Agreement, dated as of May 31, 2012 (“Employment Agreement”); and

WHEREAS, pursuant to the Employment Agreement, Executive may earn an annual
bonus award of 100 percent of Executive’s Base Salary (as defined in the
Employment Agreement) (the “Target Annual Bonus”), with an additional bonus of
up to an additional 50 percent of Executive’s Base Salary, based upon the
achievement of such target and maximum performance objectives as may be
established by the Company’s Board of Directors; and

WHEREAS, the Company’s management incentive bonus plan provides that 50% of the
total bonus opportunity shall be earned and paid on a quarterly basis, with the
remaining 50% of the total bonus opportunity, along with a supplemental bonus,
shall be paid on an annual basis; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors has
determined that it is in the best interests of the Company to conform the terms
of Executive’s bonus plan to the Company’s management bonus plan;

NOW, THEREFORE, the parties agree to the following:

 

1. Subsection (a) of Section 4 of the Employment Agreement is hereby amended and
restated to read as follows:

“(a) Annual Bonus. With respect to each full fiscal year during the Employment
Term, Executive shall be eligible to earn an annual target bonus of up to 100
percent of Executive’s Base Salary (the “Target Bonus”), with the potential to
receive a supplemental bonus of up to an additional 50 percent of Executive’s
Base Salary, based upon the achievement of such target quarterly and annual and
supplemental annual performance objectives as are established by the
Compensation Committee of the Board of Directors for the Company’s annual
management incentive plan. Pursuant to the annual management incentive plan, 50%
of Executive’s Target Bonus shall be earned and paid quarterly based on the
Company’s achievement of the established quarterly financial results and the
remaining 50% of the Target Bonus, as well as any supplemental bonus, shall be
earned and paid annually based on the Company’s overall financial results for
the applicable year. Quarterly and annual bonus payments shall be made to
Executive at the same time as such payments are made to the other participants
in the Company’s annual management incentive plan. Notwithstanding the
foregoing, Executive shall receive a bonus for 2011 in the amount of $652,000.”



--------------------------------------------------------------------------------

2. All other provisions of the Employment Agreement not amended herein remain
unchanged and in full force and effect in accordance with their terms.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

COMPANY: DJO GLOBAL, INC. By:   /s/ TOM CAPIZZI   Tom Capizzi   Executive Vice
President, Global   Human Resources EXECUTIVE: /s/ MICHAEL P. MOGUL Michael P.
Mogul